Citation Nr: 1711489	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  10-18 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for cirrhosis of the liver, previously claimed as hepatitis with resulting liver damage.

2.  Entitlement to service connection for cirrhosis of the liver, previously claimed as hepatitis with resulting liver damage, to include as due to exposure to herbicides and/or as secondary to a superficial scar, interior aspect of right lower leg/leg injury. 

3.  Entitlement to a disability rating in excess of 0 percent for a superficial scar, interior aspect of right lower leg disability.

4.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	Jan D. Dils, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran had active duty in service from February 1969 to May 1973, including a period of service in Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 1975, March 2009 and October 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In May 1975, the RO granted service connection and a noncompensable rating for a superficial scar, interior aspect of the right lower leg.  The March 2009 rating decision declined to reopen the previously-denied claim of hepatitis with resulting liver damage noting there was no new and material evidence.  In October 2010, the RO denied service connection for PTSD; but in September 2011, service connection for PTSD was granted and an initial disability rating of 30 percent was assigned.  

In a July 2016 Decision Review Officer (DRO) decision, the Veteran's PTSD disability rating was increased to 50 percent, effective June 30, 2009.  As higher ratings for this disability may be assigned, and as the Veteran is presumed to seek the maximum available benefit, the claim for a higher initial rating remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran testified before the undersigned in a September 2016 videoconference hearing in accord with 38 C.F.R. § 20.704 (2016).  

The issues of entitlement to service connection for cirrhosis of the liver, previously claimed as hepatitis with resulting liver damage, and entitlement to increased ratings for a superficial scar to the right lower leg and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  In a final December 1999 rating decision, entitlement to service connection for hepatitis with resulting liver damage was denied.  

2.  Evidence received since the December 1999 rating decision is not cumulative and redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for cirrhosis of the liver, previously claimed as hepatitis with resulting liver damage.


CONCLUSIONS OF LAW

1.  The December 1999 rating decision that denied entitlement to service connection for cirrhosis of the liver, previously claimed as hepatitis with resulting liver damage is final.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. § § 3.104, 20.1103 (2016).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for cirrhosis of the liver, previously claimed as hepatitis with resulting liver damage.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating decisions are final and binding based on the evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104 (a).  The Veteran has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105 (b) and (c); 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104 (b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary will reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the December 1999 rating decision, the RO relied on the Veteran's service treatment records and private treatment records to deny service connection for hepatitis with resulting liver damage.  In that decision, the RO found that the Veteran's service treatment records were silent for treatment of hepatitis and/or a liver condition, and that the Veteran's active service ended in 1973 but hepatitis and liver disease was diagnosed in 1995.  The RO accepted the fact that the Veteran had a hernia repaired in 1969 and he worked maintenance in service, but noted the hernia surgery was done in the United States and there was no evidence of a blood transfusion of hepatitis from this surgery.  The RO concluded that while there was no record of treatment in service for hepatitis with resulting liver damage, the evidence of record was insufficient to grant service connection for the liver condition.

In December 1999, the Veteran was advised of the decision and his appellate rights.  However, no further communication regarding his claim for entitlement to service connection for hepatitis resulting in liver damage was received until March 2008, when VA received his application for such claim.  Therefore, the December 1999 rating decision is final.  38 U.S.C.A. § 7105 (c) (West 2002)[(West 2015)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007)[(2016)].  

Evidence added to the record since the December 1999 rating decision includes September 2011 hearing testimony, private treatment records through September 2014, a July 2015 VA examination and Disability Benefits Questionnaire (DBQ), a September 2016 hearing testimony, and lay statements from the Veteran.

In his March 2008 claim form, the Veteran claimed his liver disease was due to his exposure to herbicides while in Vietnam.  In March 2010, the Veteran filed a claim for cirrhosis of the liver.  A February 2013 private treatment record from the Mid-Ohio Valley Medical Group shows a new diagnosis of cirrhosis of the liver without alcohol.  A September 2014 private treatment record from Dr. M. noted the Veteran was cirrhotic with unknown etiology and that he was positive for hepatitis B.  The Veteran also testified that his private physician noted hepatitis B probably caused cirrhosis of his liver and that he probably contracted liver disease in Vietnam.

In light of the new medical evidence indicating a diagnosis of cirrhosis and that such diagnosis is possibly related to the Veteran's time in Vietnam, the Board finds that the evidence received since the December 1999 rating decision is neither cumulative nor redundant and raises the possibility of substantiating the claim of service connection.  See 38 C.F.R. § 3.156(a).  In this regard, the Veteran's claim for hepatitis resulting in liver damage was previously denied as the record failed to show the Veteran was diagnosed or treated for hepatitis in service.  Since the December 1999 rating decision, the Veteran has been diagnosed with cirrhosis, and at the September 2016 hearing, he alleged his private physician stated his liver diseases may have been contracted during his time in Vietnam.

The Board finds that new and material evidence has been received, and the claim of entitlement to cirrhosis of the liver, previously claimed as hepatitis with resulting liver damage, is reopened.


ORDER

The claim of entitlement to service connection for cirrhosis of the liver, previously claimed as hepatitis with resulting liver damage, is reopened; the claim is granted to this extent only.



REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has a duty to ensure that any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  A medical opinion is adequate when it is based upon consideration of the full medical history and describes a disability in sufficient detail so that the Board's evaluation will be fully informed.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  There must be a reasoned medical explanation connecting the expert's observations and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion.").  The Board is required to reject an insufficiently detailed medical report.  Kahana v. Shinseki, 24 Vet. App. 428, 435   (2011).

In July 2015, a VA examiner noted she was unable to determine whether the Veteran was infected with hepatitis B during surgery or whether it was due to an injury to his leg in service without mere speculation.  The examiner could not determine whether the Veteran's hepatitis and complications of the liver manifested by the surgeries or injuries, even though the Veteran has documentation of surgeries and an injury to his leg during service. The examiner stated that hepatitis B is contracted by contact with infected blood or sexual contact, and it was not known if the Veteran had blood products during surgery or was infected with his injury to his leg.

The Veteran incurred a laceration of the right tibia in Vietnam and has a small superficial scar on the right leg, and service connection has been established for the residuals of this injury.  He contends that his cirrhosis and hepatitis of the liver is secondary to his service-connected leg injury.

 At the September 2016 hearing, the Veteran testified that he received vaccinations in service and was exposed to needle guns that were never cleaned.  He was told by his private physician that his hepatitis B caused cirrhosis of the liver, and the liver disease was contracted in Vietnam.

Unfortunately, the July 2015 VA examination report is inadequate for VA adjudication purposes.  The examiner stated that she could not provide an opinion as to the relationship between the Veteran's currently diagnosed cirrhosis and hepatitis and his reported in-service injuries without resorting to speculation.

Concerning the claim for PTSD, at the September 2016 hearing, the Veteran testified as to additional treatment by private medical providers.  He reported treatment from the Cleveland Clinic, the Camden Clerk Hospital in Parkersburg, Marietta Memorial Hospital, and he reported that he had applied for but had been denied benefits from the Social Security Administration.  A review of the record shows that the Veteran's attorney has submitted records from the Cleveland Clinic that are dated from July to September 2014, as well as records from the Mid-Ohio Valley Medical group and from Heather Straight, DO.  If additional outstanding medical records exist, VA has a duty to obtain those additional medical records.  Before the Board can adjudicate the Veteran's claim, an attempt must be made to obtain outstanding records and associate the records with the claims file.  38 U.S.C.A. § 5103A(b)-(c).  Additionally, during the September 2016 hearing before the Board, the Veteran's attorney argued that the most recent VA examination to assess the Veteran's PTSD was stale and asked that the record be held open for 30 days so that he could submit a DBQ examination report from a private provider.  The referenced examination report has not been received to date and an examination will be ordered herein.  

The issue of entitlement to a TDIU has not been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009) because the Veteran's claim of unemployability is alleged to be due to, cirrhosis of the liver, for which service connection is not established
Relevant to the superficial scar to the lower right leg, in May 1975, the RO granted service connection for superficial scar, interior aspect of right lower leg, and assigned an initial, noncompensable rating for this disability, effective March 25, 1975.  He filed his claim for an increased rating in March 2008; a decision was issued in March 2009.  The Veteran submitted a notice of disagreement in June 2009. A statement of the case was issued in April 2010 and the Veteran perfected his appeal in May the next month.  In November 2016, the Veteran's attorney filed a statement in which a Decision Review Officer Hearing was requested.  

While on remand, the Veteran should be given an opportunity to identity any outstanding private or VA treatment records relevant to his claims.  Thereafter, all identified records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to inquire as to whether he still desires a DRO hearing.  If so, schedule a DRO hearing at the earliest available opportunity. If such hearing is no longer desired, document such in a report of contact or ask that the Veteran and his representative provide a written notice of withdrawal.

2.  Provide the Veteran an opportunity to identify any outstanding private or VA treatment records relevant to his increased rating for PTSD claim and his service connection claim for cirrhosis of the liver.  VA records of record are current through September 3, 2015.  

After obtaining any necessary authorization from the Veteran, all outstanding private and VA records should be obtained.  The Veteran reported treatment from the Cleveland Clinic, the Camden Clerk Hospital in Parkersburg, Marietta Memorial Hospital. The Veteran's attorney has submitted records from the Cleveland Clinic that are dated from July to September 2014, as well as records from the Mid-Ohio Valley Medical group and from Heather Straight, DO.  If additional outstanding medical records exist, VA has a duty to obtain those additional medical records.  

3.  Request records from the Social Security Administration pertaining to any award of disability benefits. 

4.  Schedule the Veteran for an examination to determine the current nature and severity of his PTSD.  The claims file should be reviewed by the examiner in conjunction with the examination.  Any appropriate diagnostic testing should be conducted and noted in the report.  The examiner should also provide specific information concerning any functional impairment that results from the service-connected PTSD that may affect the ability to function and perform tasks in a work setting for the entire period on appeal. 

5.  Forward the Veteran's record to an appropriate examiner who has not seen him in the past to determine the questions posed below regarding the Veteran's liver disorders.  The record must be made available to the examiner prior to the examination.   It is left to the examiner's discretion whether to reexamine the Veteran.  Based upon a review of the record, address the following questions:

A. Identify the Veteran's current liver disorder(s).

B. Is it at least as likely as not (i.e., is there a 50/50 chance) that the Veteran's liver disorder(s) is related to his period of service, to include from inoculations administered through jet injector air guns? In answering this question, the examiner should consider the Veteran's lay testimony regarding having been inoculated with a contaminated air gun in service and any other possible means of exposure during service.  If the examiner uses any studies, treatises, or the like in making this determination, that information must be cited in the opinion.  

The examiner should use the following language: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  A complete rationale for any opinion must be provided.

6.  Ask the Veteran to submit a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability. 

7.  After completing the above actions, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claims remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



Department of Veterans Affairs


